Exhibit 10.1

 

SEVERANCE BENEFITS AGREEMENT

 

This Severance Benefits Agreement (this “Agreement”) is made as of July 24,
2018, between Diplomat Pharmacy, Inc., a Michigan corporation (the “Company”),
and Atul Kavthekar (“Employee”).

 

WHEREAS, Employee serves as the Company’s Chief Financial Officer; and

 

WHEREAS, in connection with the continued employment of Employee with the
Company, Employee and Company desire to enter into this Agreement and to grant
the covenants contained herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.           Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

(a)                                 “Accrued Benefits” shall mean Employee’s
unpaid Annual Base Salary that has accrued through the date of termination of
employment and any unpaid Annual Bonus for any completed fiscal year of the
Company preceding the date of termination.

 

(b)                                 ‘Administrator” shall mean the Board or the
Compensation Committee of the Board, consistent with Company policies and
procedures in place from time to time.

 

(c)                                  “Affiliate” of a Person means any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Person. The
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

(d)                                 “Annual Base Salary” shall mean the Annual
Base Salary at the time of termination.

 

(e)                                  “Annual Bonus” shall mean the annual cash
bonus for which Employee is eligible for each fiscal year of the Company during
the term of his employment.

 

(f)                                   “Board” shall mean the board of directors
of the Company.

 

(g)                                  “Cause” shall mean the Company’s good faith
determination that one or more of the following has occurred with respect to the
Employee: (1) the conviction (including conviction upon a plea of nolo
contendere) of a felony or other crime which is punishable by imprisonment,
(2) the commission of any act or omission involving dishonesty, fraud, or a
violation of law with respect to the Company or any of its Subsidiaries or
Affiliates, (3) reporting to work under the influence of alcohol or illegal
drugs, the use of illegal drugs (whether or not at the workplace) or other
conduct causing the Company or any of its Subsidiaries or Affiliates material
public disgrace, disrepute or economic harm, (4) breach of fiduciary duty, fraud
or willful misconduct with respect to the Company and/or any of its Subsidiaries
or Affiliates, or (5) any material breach of this Agreement or the Company’s
policies and procedures by Employee unless remedied by Employee within thirty
(30) days after receipt of written notice of such breach given by the Company to
Employee.  A termination of Employee’s employment for Cause shall be effected in
accordance with the following procedures.  The Company shall give Employee
written notice (“Notice of Termination for Cause”) of its intention to terminate
Employee’s employment for Cause, setting forth in reasonable detail the specific
conduct of Employee that it considers to constitute Cause and the specific
provision(s) of this Agreement on which it relies, and stating the date, time
and place of the Board Meeting for Cause.  The “Board Meeting for Cause” means a
meeting of the Board at which Employee’s termination for Cause will be
considered, that takes place not less than ten (10) and not more than twenty
(20) business days after Employee received the Notice of Termination for Cause. 
Employee shall be given an opportunity, together with counsel, to be heard at
the Board Meeting for Cause.  Employee’s termination for Cause shall be
effective when and if a resolution is duly adopted at the Board Meeting for
Cause by a two-thirds vote of the entire membership of the

 

--------------------------------------------------------------------------------


 

Board, stating that in the good faith opinion of the Board, the Employee engaged
in the conduct described in the Notice of Termination for Cause, and that such
conduct constitutes Cause under this Agreement.

 

(h)            “Good Reason” means the occurrence of any of the following
without Employee’s written consent: (1) a material adverse change in Employee’s
title, duties or responsibilities in a manner that is materially inconsistent
with the position he holds; (2) a material reduction in Employee’s Base Salary,
target Annual Bonus opportunity or target annual equity compensation; (3) a
material breach by the Company of its obligations, covenants or agreements under
this Agreement; and (4) a requirement that Employee relocate his principal
business office or principal residence outside of the Chicago metropolitan
area.  The Company and Employee agree that “Good Reason” shall not exist unless
and until Employee provides the Company with written notice of the acts alleged
to constitute Good Reason within thirty (30) days of Employee’s knowledge of the
occurrence of such event, and the Company fails to cure such acts within thirty
(30) days of receipt of such notice, if curable.  Employee must terminate his
employment within thirty (30) days following the expiration of such cure period
for the termination to be on account of Good Reason.

 

(i)                                     “Person” means an individual,
corporation, limited liability company, partnership, joint venture, association,
trust, governmental entity, unincorporated organization or other entity.

 

(j)           “Subsidiaries” means, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (1) if a corporation, a majority of the economic interests or total voting
power of shares of stock entitled to vote (irrespective of whether, at the time,
stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (2) if a partnership, limited
liability company, association or other business entity, either (A) a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof, or (B) such Person is a
general partner, managing member or managing director of such partnership,
limited liability company, association or other entity.

 

2.           Severance Benefits for Termination without Cause or Resignation
with Good Reason.

 

(a)                                 If Employee’s employment is terminated
without Cause or if Employee resigns with Good Reason, then subject to
compliance with Section 2(j) below and unless Section 2(d) applies, in addition
to the Accrued Benefits, which shall be paid on the next payroll date following
such termination, the Company shall pay to Employee  an amount equal to  twelve
(12) months of Employee’s then current Base Salary, payable over a period of
twelve (12) months (the “Severance Period”) in substantially equal installments
in accordance with the Company’s regular payroll policies as if Employee’s
employment had not ended (collectively, the “Severance Payments”).  Subject to
compliance with Section 2(j) below, the Severance Payments will commence on the
first payroll date following the 30-day anniversary of the termination date,
with the first payment including such amounts as would have otherwise been paid
during the period beginning on the termination date and ending on such payroll
date.  In addition, if Employee’s employment is terminated without Cause or if
Employee resigns with Good Reason and if the Employee timely elects COBRA
continuation coverage, the Employee shall pay and the Company shall reimburse
Employee for such health insurance coverage through the applicable Severance
Period at the same rate as it pays for health insurance coverage for its active
employees (with the Employee required to pay for any employee-paid portion of
such coverage) (such amounts to be referred to herein as the “COBRA Benefits”).
To receive reimbursement, Employee shall submit an invoice to: Diplomat
Pharmacy, Inc. Attn: Vice President of Human Resources, 4100 S. Saginaw, Flint,
MI 48507.

 

(b)                                 The Employee’s rights with respect to any
stock options, restricted stock units and/or other equity awards granted to the
Employee by the Company shall be governed by the terms and provisions of the
plans (including plan rules) and award agreements pursuant to which such stock
options and equity awards were awarded, as in effect at the date the Employee’s
employment terminated.

 

(c)                                  Notwithstanding any other payment date or
schedule provided in this Agreement to the contrary (including but not limited
to such payment dates or schedules set forth in Section 2(d) below), if the
Employee is deemed on the termination date of the Employee’s employment to be a
“specified employee” within the

 

2

--------------------------------------------------------------------------------


 

meaning of that term under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder (“Section 409A”), then each
of the following shall apply:

 

(i)         With regard to any payment that is considered “nonqualified deferred
compensation” under Section 409A and payable on account of a “separation from
service” (within the meaning of Section 409A and as provided in Section 2(i) of
this Agreement), such payment shall not be made before the earlier of (1) the
expiration of the six (6)-month period measured from the date of the Employee’s
“separation from service,” and (2) the date of the Employee’s death (the “Delay
Period”) to the extent required under Section 409A.  Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section 2(c) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Employee in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

 

(ii)          To the extent that benefits to be provided during the Delay Period
are considered “nonqualified deferred compensation” under Section 409A provided
on account of a “separation from service,” the Employee shall pay the cost of
such benefits during the Delay Period, and the Company shall reimburse the
Employee, to the extent that such costs would otherwise have been paid or
reimbursed by the Company or to the extent that such benefits would otherwise
have been provided by the Company at no cost to the Employee, for the Company’s
share of the cost of such benefits upon expiration of the Delay Period, and any
remaining benefits shall be paid, reimbursed or provided by the Company in
accordance with the procedures specified herein.

 

The foregoing provisions of this Section 2(c) shall not apply to any payments or
benefits that are excluded from the definition of “nonqualified deferred
compensation” under Section 409A, including, without limitation, payments
excluded from the definition of “nonqualified deferred compensation” on account
of being separation pay due to an involuntary separation from service under
Treasury Regulation 1.409A-1(b)(9)(iii) or on account of being a “short-term
deferral” under Treasury Regulation 1.409A-1(b)(4).

 

(d)          If, during Employee’s employment and within one (1) year after a
Change in Control, as defined in the Company’s 2014 Omnibus Incentive Plan, or
any successor plan thereto (the “Plans”), Employee’s employment is terminated
without Cause or Employee resigns with Good Reason, then (in lieu of the
Severance Payments under Section 2(a) above):

 

(i)          the Company shall pay to the Employee the aggregate of the amount
equal to (x) the Annual Base Salary, and (y) the greater of the target Annual
Bonus and the equity incentive compensation awards for the then current fiscal
year under the Plans or any successor annual bonus plan and the average Annual
Bonus and annual equity incentive compensation awards paid or awarded to or for
the benefit of the Employee for the prior three (3) full years (or any shorter
period during which the Employee has been employed by the Company) (the “CIC
Severance Payment”); the Company shall provide the Employee the Accrued Benefits
at the time otherwise required to be paid or provided; and the Company shall
provide the Employee the COBRA Benefits in accordance with Section 2(a) above,
and

 

(ii)          the Employee’s rights with respect to any stock options,
restricted stock units and/or other equity awards granted to the Employee by the
Company shall be governed by the terms and provisions of the Plans (including
plan rules) and award agreements pursuant to which such stock options and equity
awards were awarded, as in effect at the date the Employee’s employment
terminated.

 

(iii)          The CIC Severance Payment due under Section 2(d)(i) above shall
be payable in four equal quarterly installments over a period of one year,
beginning on the 3-month anniversary of termination and continuing every 90 days
thereafter, with such payments subject to compliance with Section 2(j) below.

 

(e)           If any payment or benefit (including payments and benefits
pursuant to this Agreement) the Employee would receive in connection with or as
a result of a Change in Control from the Company or otherwise (the “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this paragraph, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Payment are paid to the Employee, which
of the following two alternative forms of payment shall be paid to the Employee:
(A) payment in

 

3

--------------------------------------------------------------------------------


 

full of the entire amount of the Payment (a “Full Payment”), or (B) payment of
only a part of the Payment so that Employee receives the largest payment
possible without the imposition of the Excise Tax (a “Reduced Payment”).  A Full
Payment shall be made in the event that the amount received by the Employee on a
net after-tax basis is greater than what would be received by the Employee on a
net after-tax basis if the Reduced Payment were made, otherwise a Reduced
Payment shall be made.  If a Reduced Payment is made, (i) the Payment shall be
paid only to the extent permitted under the Reduced Payment alternative, and the
Employee shall have no rights to any additional payments and/or benefits
constituting the Payment, and (ii) reduction in payments and/or benefits shall
occur in the following order: (A) reduction of cash payments (in the reverse
chronological order in which such cash would otherwise be paid);
(B) cancellation of accelerated vesting of equity awards other than stock
options (in the reverse chronological order in which such equity awards would
vest in the absence of a Change in Control); (C) cancellation of accelerated
vesting of stock options (in the reverse chronological order in which such stock
options would vest in the absence of a Change in Control); and (D) reduction of
other benefits paid to Employee (in the reverse chronological order in which
such benefits would otherwise be provided).

 

(f)           The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control, or a nationally recognized law firm, shall make all
determinations required to be made under Section 2(e).  If the independent
registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Company shall appoint a nationally recognized law firm or
independent registered public accounting firm to make the determinations
required hereunder.  The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm or law firm
required to be made hereunder.

 

(g)            The independent registered public accounting firm or law firm
engaged to make the determinations hereunder shall provide its calculations,
together with detailed supporting documentation, to the Company and the Employee
within fifteen (15) calendar days after the date on which Employee’s right to a
Payment is triggered (if requested at that time by the Company or Employee) or
such other time as requested by the Company or Employee.  Any good faith
determinations of the accounting firm or law firm made hereunder shall be final,
binding and conclusive upon the Company and Employee.

 

(h)           Conflict with Plans.                                       The
Company and the Employee agree that the definitions of Cause or Good Reason set
forth in this Agreement shall apply in place of any similar definition or
comparable concept applicable under the Plans.

 

(i)                                     Section 409A.   It is intended that
payments and benefits under this Agreement either be excluded from or comply
with the requirements of Section 409A and the guidance issued thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted consistent with such intent.  In the event that any provision of
this Agreement is subject to but fails to comply with Section 409A, the Company
may revise the terms of the provision to correct such noncompliance to the
extent permitted under any guidance, procedure or other method promulgated by
the Internal Revenue Service now or in the future or otherwise available that
provides for such correction as a means to avoid or mitigate any taxes, interest
or penalties that would otherwise be incurred by the Employee on account of such
noncompliance.  Provided, however, that in no event whatsoever shall the Company
be liable for any additional tax, interest or penalty imposed upon or other
detriment suffered by the Employee under Section 409A or damages for failing to
comply with Section 409A.  Solely for purposes of determining the time and form
of payments due the Employee under this Agreement (including any payments due
under Section 2) or otherwise in connection with the Employee’s termination of
employment with the Company, the Employee shall not be deemed to have incurred a
termination of employment unless and until the Employee shall incur a
“separation from service” within the meaning of Section 409A.  The parties
agree, as permitted in accordance with the final regulations thereunder, a
“separation from service” shall occur when the Employee and the Company
reasonably anticipate that the Employee’s level of bona fide services for the
Company (whether as an employee or an independent contractor) will permanently
decrease to no more than forty (40) percent of the average level of bona fide
services performed by the Employee for the Company over the immediately
preceding thirty six (36) months.  The determination of whether and when a
separation from service has occurred shall be made in accordance with this
subparagraph and in a manner consistent with Treasury Regulation
Section 1.409A-1(h).  All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to

 

4

--------------------------------------------------------------------------------


 

Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during the Employee’s lifetime (or during
a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement (and the in-kind benefits to be provided)
during a calendar year may not affect the expenses eligible for reimbursement
(and the in-kind benefits to be provided) in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and
(iv) the right to reimbursement (or in-kind benefits) is not subject to set off
or liquidation or exchange for any other benefit.  For purposes of Section 409A,
the Employee’s right to any installment payments under this Agreement shall be
treated as a right to receive a series of separate and distinct payments. 
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within ninety (90)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(j)            Conditions to Severance Payments.  To be eligible for Severance
Payments, Employee must meet the following conditions:

 

(i)            Within thirty (30) days following termination, Employee must
return and continue to honor, an executed and irrevocable employment separation
and release, in substantially the form attached hereto as Exhibit A (the
“Release”); and

 

(ii)           Employee must remain in compliance with Employee’s obligations
under the Release, Sections 3 and 4 of this Agreement, and any other agreements
between the Employee and the Company or its Affiliates or Subsidiaries.

 

Should Employee materially fail to comply with this Section, Employee shall
receive no further benefits under this Agreement.

 

(k)                                 Termination for any other Reason.   For the
avoidance of doubt, in the event Employee’s employment with the Company ends for
any reason other than without Cause or Employee’s resignation with Good Reason,
(i) Employee shall only be entitled to Employee’s unpaid Annual Base Salary that
has accrued through the date of termination of employment and, provided that
Employee is not terminated for Cause, the other Accrued Benefits (which shall be
paid on the next payroll date following such termination), and (ii) the
Employee’s rights with respect to any stock options, restricted stock units
and/or other equity awards granted to the Employee by the Company shall be
governed by the terms and provisions of the Plans (including plan rules) and
award agreements pursuant to which such stock options and equity awards were
awarded, as in effect at the date the Employee’s employment terminated.

 

3.           Confidentiality; Non-Competition; Non-Solicitation;
Non-Disparagement.

 

(a)           Employee acknowledges that the information, observations and data
obtained by Employee while employed by the Company (prior to or after the date
hereof) concerning the business or affairs of the Company or any of its
Affiliates, including, without limitation, trade secrets, customer information,
pricing information, financial plans, business plans, business concepts,
supplier information, know-how and intellectual property and materials related
thereto (the “Confidential Information”) shall be the property of the Company or
such Affiliate.  Confidential Information shall not include information known to
Employee prior to Employee’s employment with the Company, or information
generally known in the industry.  Therefore, Employee agrees that Employee shall
not disclose to any unauthorized person or use for Employee’s own purposes any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the disclosure of Confidential Information is made in
response to a valid order of a court or other governmental body, or was
otherwise required by law; provided, that, in such case, Employee shall be
required to provide the Company prompt advance notice of any such disclosure and
shall use commercially reasonable efforts to limit the extent of such
disclosure.  Employee shall deliver to the Company at the termination of
Employee’s employment, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) relating to the
Confidential Information, Work Product (as defined below) or the business of the
Company or any Affiliate which Employee may then possess or have under
Employee’s control, whether physical or electronic, without retaining any copies
of such materials.

 

5

--------------------------------------------------------------------------------


 

(b)           Employee acknowledges that during Employee’s employment with the
Company Employee will become familiar with the Company’s trade secrets and with
other Confidential Information concerning the Company and its Affiliates and
that Employee’s services shall be of special, unique and extraordinary value to
the Company and its Affiliates.  Employee further acknowledges and agrees that
the Company and its Affiliates would be irreparably damaged if Employee were to
provide services to any Person competing with the Company or engaged in a
similar business and that such competition by Employee would result in a
significant loss of goodwill by the Company.  Therefore, Employee agrees that
during the period commencing on the date hereof and ending on the first
anniversary of the date of termination of Employee’s employment, Employee shall
not, directly or indirectly, engage in Competition (as defined below).  The
Employee shall be deemed to be engaging in “Competition” if he, directly or
indirectly, anywhere in the continental United States where the Company conducts
business or has plans to conduct business, owns, manages, operates, controls or
participates in the ownership, management, operation or control of or is
connected as an officer, employee, partner, director, consultant or otherwise
with, or has any financial interest in, any business (whether through a
corporation or other entity) engaged in any business activity that competes with
one or more of the principal lines of business conducted by the Company or its
Affiliates.  Ownership for personal investment purposes only of less than 2% of
the voting stock of any publicly held corporation shall not constitute a
violation hereof.

 

(c)          For so long as Employee has continuing obligations under
Section 3(b) above, Employee shall not, directly or indirectly through another
Person, (i) induce or attempt to induce any employee or consultant of the
Company or any of its Affiliates to leave the employ or services of the Company
or any of its Affiliates, or in any way interfere with the relationship between
the Company or any of its Affiliates and any employee or consultant thereof, or
(ii) solicit any customer of the Company or any of its Affiliates to provide
products or services that compete with those offered (or for which there are
specific plans to offer) by the Company or any of its Affiliates, to induce such
customer to cease doing business with, or reduce the amount of business
conducted with, the Company or its Affiliates, or in any way interfere with the
relationship between any such customer and the Company or any of its Affiliates.

 

(d)          For so long as Employee has continuing obligations under
Section 3(b) above, (1) Employee shall not, in any communications with the press
or other media or any communications with any customer, client, supplier or
other current or prospective business relations of the other party, criticize,
ridicule or make any statement which disparages or is derogatory to the Company,
any of its Affiliates, or any of their directors, officers, or executives and
(2) the Company shall use its best efforts to ensure that the members of its
Board and its senior executive officers do not make any statements which
disparage or are derogatory with respect to Employee.

 

(e)           If, at the time of enforcement of the covenants contained in this
Section 3 (the “Restrictive Covenants”), a court shall hold that the duration,
scope or area restrictions stated herein are unreasonable under circumstances
then existing, the parties agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by law.

 

(f)            If Employee breaches any of the Restrictive Covenants, the
Company shall, in addition to, and not in lieu of, any other rights and remedies
available to the Company at law or in equity, have the right to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction (without posting a bond), it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
the Company and its Affiliates and that money damages would not provide an
adequate remedy to the Company.  In the event of any breach or violation by
Employee of any of the Restrictive Covenants, the time period of such covenant
with respect to such Person shall be tolled until such breach or violation is
resolved.

 

4.           Inventions and Patents.  Employee acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
Confidential Information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by
Employee (whether alone or jointly with others) while employed by the Company or
any of its Affiliates, whether before or

 

6

--------------------------------------------------------------------------------


 

after the date of this Agreement (“Work Product”), belong to the Company or such
Affiliate and Employee hereby assigns, and agrees to assign, all of the above
Work Product to the Company or such Affiliate.

 

5.                                      Survival. Sections 3 through 21 shall
continue to be in full force following the termination of Employee’s employment.

 

6.                                      Notices.  All notices, requests,
consents and other communications hereunder to any party shall be deemed to be
sufficient if delivered in writing in person or by telecopy (or similar
electronic means with a copy following by nationally recognized overnight
courier) or sent by nationally-recognized overnight courier or first class
registered or certified mail, return receipt requested, postage prepaid,
addressed to such party at the address set forth below or at such other address
as may hereafter be designated in writing by such party to the other parties.

 

Notices to Employee:

 

Atul Kavthekar

3407 Fairmont Ave.

Naperville, IL 60564

 

Notices to the Company:

 

Diplomat Pharmacy, Inc.

4100 South Saginaw

Flint, MI 48507

Attn:       General Counsel

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

7.                                      Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
and this Agreement shall be construed and enforced in such jurisdiction to the
maximum extent permitted by law.

 

8.                                      Complete Agreement.  This Agreement
embodies the complete agreement and understanding among the parties with respect
to the subject matter hereof and supersedes and preempts all prior
understandings, agreements or representations by or among the parties or any
Affiliate of the Company and Employee, written or oral, which may have related
to the subject matter hereof in any way.

 

9.                                      No Strict Construction.  The language
used in this Agreement shall be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against any party.

 

10.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same Agreement.  Facsimile
counterpart signatures to this Agreement shall be binding and enforceable.

 

11.                               Assignment.  Employee may not assign any of
its rights or delegate any of Employee’s performance under this Agreement,
except with the prior written consent of the Company (as approved by the Board
and evidenced by a written consent), which may be withheld in the Company’s sole
discretion.  The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company.  Any
purported assignment of rights or delegation of performance by Employee in
violation of this Section is void.

 

7

--------------------------------------------------------------------------------


 

12.                               Choice of Law.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Michigan, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Michigan, or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Michigan.  Any legal suit, action or proceeding arising
out of or relating to this Agreement shall be instituted in the state or federal
courts located in Michigan, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.  The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or proceeding in such court and agree not to plead or claim in
any such court that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO
ENTER INTO THIS AGREEMENT.

 

13.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only with the prior written consent of the
Company (as approved by the Board and evidenced by a written consent) and
Employee, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

14.                               Insurance.  The Company may, at its
discretion, apply for and procure in its own name and for its own benefit life
and/or disability insurance on Employee in any amount or amounts considered
advisable.  Employee agrees to cooperate in any medical or other examination,
supply any information and execute and deliver any applications or other
instruments in writing as may be reasonably necessary to obtain and constitute
such insurance.

 

15.                               Taxes and Withholdings.  All payments made
under this Agreement shall be made less applicable taxes and withholdings. 
Notwithstanding any provision herein to the contrary, the Company makes no
representations concerning Employee’s tax consequences under the Agreement under
Section 409A, or any other federal, state, or local tax law.  Employee’s tax
consequences will depend, in part, upon the application of relevant tax law,
including Section 409A, to the relevant facts and circumstances.  Employee
should consult a competent and independent tax advisor regarding Employee’s tax
consequences under the Agreement.

 

16.                               Corporate Opportunities.  During Employee’s
employment, Employee shall submit to the Board all business, commercial and
investment opportunities or offers presented to Employee or of which the
Employee becomes aware which relate to the Company’s business at any time during
the Employee’s employment.

 

17.                               Employee’s Cooperation.  During and after
Employee’s employment, Employee shall cooperate with the Company and its
Affiliates in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Employee being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into Employee’s possession,
all at times and on schedules that are reasonably consistent with Employee’s
other permitted activities and commitments).  If the Company requires Employee’s
cooperation in accordance with this Section, the Company shall reimburse
Employee for reasonable out-of-pocket travel expenses (including reasonable
lodging and meals, upon submission of receipts), legal fees and other reasonable
expenses.

 

18.                               Remedies.  Each of the parties to this
Agreement shall be entitled to enforce its rights under this Agreement
specifically, to recover damages caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor.  If the
Company prevails in enforcing this Agreement, it shall be entitled to recover,
in addition to other damages and remedies, its costs and reasonable attorneys’
fees.  The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for the other party’s breach of any term or provision of this
Agreement and that the other party in its sole discretion may apply to any court
of law or equity of competent jurisdiction (without posting any bond or deposit)
for specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.

 

8

--------------------------------------------------------------------------------


 

19.                               Third-Party Beneficiaries.  Nothing herein,
expressed or implied, shall create or establish any third party beneficiary
hereto nor confer upon any Person not a party to this Agreement, any rights or
remedies, including without limitation, any right to employment or continued
employment for any specified period, of any nature or kind whatsoever, under or
by reason of this Agreement.

 

20.                               No Offset.  Notwithstanding anything in this
Agreement or in any other agreement between Employee and the Company or between
Employee and any of the Company’s Affiliates to the contrary, there shall be no
right of offset by the Company for any debts or obligations due to Employee by
the Company or its Affiliates against any amounts due Employee hereunder.

 

21.                               Indemnification.  Employee is hereby entitled
to indemnification for Employee’s acts or omissions in Employee’s capacity as an
executive or officer of the Company or member of the Company’s Board to the same
extent as other senior executives of the Company and in the manner provided by
the Company’s bylaws.  In addition to, and notwithstanding the foregoing, the
Company shall indemnify Employee within ten (10) days of the Company receiving
evidence reasonably satisfactory to the Board of a liability or expense covered
by this Section (“Indemnification Claim”); provided, the Company shall have the
right to assume, at its own expense, the defense of any liability or expense
giving rise to the Indemnification Claim.  In addition, and notwithstanding
anything to the contrary herein, the Company shall indemnify and hold Employee
harmless, to the fullest extent permitted by the laws of the State of Michigan,
from and against all costs, charges and expenses (including reasonable
attorneys’ fees), and shall, consistent with the laws of the State of Michigan,
provide for the advancement of expenses, incurred or sustained in connection
with any action, suit or proceeding to which Employee or his legal
representatives may be made a party by reason of Employee’s being or having been
a director, officer or employee of the Company or any of its Affiliates or
employee benefit plans.  The provisions of this Section shall not be deemed
exclusive of any other rights which Employee may have under the Company’s
Certificate of Incorporation, any by-law, agreement, vote of stockholders or
directors, or otherwise.  The Company shall maintain adequate Directors and
Officers liability insurance coverage, which shall include Employee in his
capacity as an officer and, if applicable, member of the Company’s Board.  The
provisions of this Section shall survive the termination of this Agreement for
any reason.

 

(Signature page follows)

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Severance Benefits
Agreement as of the date first written above.

 

 

Company:

 

 

 

Diplomat Pharmacy, Inc.

 

 

 

 

 

 

By:

/s/ Brian Griffin

 

 

Name: Brian Griffin

 

 

Title: CEO

 

 

 

 

Employee:

 

 

 

 

 

/s/ Atul Kavthekar

 

Atul Kavthekar

 

--------------------------------------------------------------------------------


 

Exhibit A

Form of Release

 

In consideration for certain payments or benefits paid or granted to the
undersigned (the “[Former] Employee”) under Section 2 of the Severance Benefits
Agreement, [Former] Employee hereby executes and delivers this Release (this
“Release”) as of the date set forth on the signature page below.

 

WHEREAS, [Former] Employee and Diplomat Pharmacy, Inc., a Michigan corporation
(the “Company”) are parties to that certain Severance Benefits Agreement, dated
as of [·][·], 2018 (the “Severance Benefits Agreement”); and

 

WHEREAS, [Former] Employee’s employment relationship with the Company [was] will
be terminated effective as of                      , 201   (the “Separation
Date”).

 

Now, therefore, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, [Former] Employee hereby agrees as follows:

 

I.                                        [Former] Employee understands that
certain payments or benefits paid or granted to [Former] Employee under
Section 2 of the Severance Benefits Agreement represent, in part, consideration
for signing this Release and are not salary, wages or benefits to which [Former]
Employee was already entitled.  [Former] Employee understands and agrees that he
will not receive certain of the payments and benefits specified in Section 2 of
the Severance Benefits Agreement unless [Former] Employee executes this Release
and does not revoke this Release within the time period permitted below or
otherwise breach this Release.  [Former] Employee also acknowledges and
represents that he has received all payments and benefits that he is entitled to
receive (as of the date of this Release) by virtue of any employment by the
Company.

 

II.                                   In consideration of and subject to the
performance by the Company and, together with any direct or indirect
subsidiaries of the Company (collectively, the “Company Group”), of its
obligations under the Severance Benefits Agreement, [Former] Employee releases
and forever discharges, as of the date of this Release, the Company Group and
its affiliates and all present and former directors, managers, officers, agents,
representatives, employees, successors and assigns of the Company Group and its
affiliates and the Company Group’s direct or indirect owners including without
limitation, Diplomat Pharmacy, Inc., a Michigan corporation and its affiliates,
present and former directors, managers, officers, agents, representatives,
employees, successors and assigns  (collectively, the “Released Parties”) to the
extent provided below.  Except as provided in paragraph IV below and except for
the provisions of the Severance Benefits Agreement which expressly survive the
termination of [Former] Employee’s employment by the Company, [Former] Employee
knowingly and voluntarily (for himself, his heirs, executors, administrators and
assigns) releases and forever discharges the Company Group and the other
Released Parties from any and all claims, suits, controversies, actions, causes
of action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date this Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company Group or any of the Released Parties which [Former] Employee, his
spouse, or any of his heirs, executors, administrators or assigns, may have
against the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (the “ADEA”) (including the Older Workers Benefit Protection Act);
the Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of
1990; the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; or
their state or local counterparts; or under any other employment-related
federal, state or local civil or human rights law, or under any other
employment-related local, state, or federal law, regulation or ordinance; or
under any public policy, contract or tort, or under common law; or arising under
any employment-related policies, practices or procedures of the Company or any
other member of the Company Group; or any claim for wrongful discharge,
employment-related breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as

 

--------------------------------------------------------------------------------


 

the “Claims”).  [Former] Employee specifically represents that he has not filed
any claims, charges, complaints, suits, or other actions against the Company or
any other Released Party, with any federal, state or local agency or court. 
[Former] Employee further agrees that should any claims, charges, complaints,
suits or other actions be filed hereafter on his behalf by any federal, state or
local agency or by any other person or entity, that he will immediately withdraw
with prejudice, or cause to be withdrawn with prejudice, and/or dismiss with
prejudice, or cause to be dismissed with prejudice, any such claims, charges,
complaints, suits, or other actions filed against the Company or any other
Released Party.  [Former] Employee agrees to opt-out of any class action filed
against the Company or any other Released Party.

 

III.                              [Former] Employee represents that he has made
no assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph II above.

 

IV.                               [Former] Employee agrees that this Release
does not waive or release any rights or claims that [Former] Employee may have
under the ADEA which arise after the date he executes this Release.  [Former]
Employee acknowledges and agrees that his separation from employment with the
Company in compliance with the terms of the Severance Benefits Agreement shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the ADEA).

 

V.                                    [Former] Employee acknowledges that he has
entered into this Release freely and without coercion, that he has been advised
by the Company to consult with counsel of his choice, that [Former] Employee has
had adequate opportunity to so consult, and that [Former] Employee has been
given all time periods required by law to consider this Release, including but
not limited to the 21-day period required by the ADEA.  [Former] Employee
understands that he may execute this Release less than 21 days from its receipt
from the Company, but agrees that such execution will represent his knowing
waiver of such 21-day consideration period. [Former] Employee further
acknowledges that within the 7-day period following his execution of this
Release (the “Revocation Period”), [Former] Employee shall have the unilateral
right to revoke this Release, and that the Company’s obligations under this
Release shall become effective only upon the expiration of the Revocation Period
without his revocation of this Release.  To be effective, notice of [Former]
Employee’s revocation of this Release must be received by the Company on or
before the last day of the Revocation Period.

 

VI.                               In signing this Release, [Former] Employee
acknowledges and intends that it shall be effective as a bar to each and every
one of the Claims mentioned or implied above in this Release.  [Former] Employee
expressly consents that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state statute
that expressly limits the effectiveness of a Release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
mentioned or implied above in this Release.  [Former] Employee acknowledges and
agrees that this waiver is an essential and material term of this Release and
that without such waiver the Company would not have agreed to the terms of the
Severance Benefits Agreement or this Release.  [Former] Employee further agrees
that in the event he should bring a Claim seeking damages against the Company
Group or any other Released Party, or in the event [Former] Employee should seek
to recover against the Company Group or any other Released Party in any Claim
brought by a governmental agency on his behalf, this Release shall serve as a
complete defense to such Claims.  [Former] Employee has informed the Company of
any pending charge or complaint of the type described in paragraph II as of the
execution of this Release.

 

VII.                          [Former] Employee agrees that neither this
Release, nor the furnishing of the consideration for this Release, shall be
deemed or construed at any time to be an admission by any member of the Company
Group, any Released Party or [Former] Employee of any improper or unlawful
conduct.

 

VIII.                     [Former] Employee agrees that he will forfeit all
amounts payable by the Company pursuant to the Severance Benefits Agreement or
this Release if he challenges the validity of this Release.  [Former] Employee
also agrees that if violates this Release by suing the Company Group or the
other Released Parties for Claims, he will pay all costs and expenses of
defending against such Claims, including reasonable attorneys’ fees, and return
all payments received by [Former] Employee pursuant to this General Release.

 

2

--------------------------------------------------------------------------------


 

IX.                               [Former] Employee agrees to reasonably
cooperate with the Company Group at the Company Group’s expense in any internal
investigation, any administrative, regulatory, or judicial proceeding or any
dispute with a third party.  [Former] Employee understands and agrees that his
cooperation may include, but not be limited to, making himself available to the
Company Group upon reasonable notice for interviews and factual investigations;
appearing at the Company Group’s request to give testimony without requiring
service of a subpoena or other legal process; volunteering to the Company Group
pertinent information; and turning over to the Company Group all relevant
documents which are or may come into [Former] Employee’s possession all at times
and on schedules that are reasonably consistent with [Former] Employee’s other
permitted activities and commitments, all at the Company’s expense.  [Former]
Employee understands that in the event the Company Group asks for his
cooperation in accordance with this provision, the Company will also reimburse
him for reasonable travel expenses, (including lodging and meals), upon [Former]
Employee’s submission of receipts and other reasonable expenses.

 

X.                                    [Former] Employee acknowledges that the
information, observations and data obtained by [Former] Employee concerning the
business and affairs of the Company during the course of his employment with the
Company were the property of the Company.  [Former] Employee agrees to abide by
his post-employment obligations under the Severance Benefits Agreement,
including but not limited to Section 3 thereof.

 

XI.                               [Former] Employee also understands that,
notwithstanding anything in this Release to the contrary, nothing in this
Release shall be construed to prohibit [Former] Employee from (y) filing a
charge or complaint with the Equal Employment Opportunity Commission or any
other federal, state or local administrative or regulatory agency, or
(z) participating in any investigation or proceedings conducted by the Equal
Employment Opportunity Commission or any other federal, state or local
administrative or regulatory agency; however, former Employee expressly waives
the right to any individual relief of any kind in the event that the Equal
Employment Opportunity Commission or any other federal, state or local
administrative or regulatory agency pursues any claim on [Former] Employee’s
behalf.  Notwithstanding the foregoing, [Former] Employee further understands
that this Release does not prevent [Former] Employee from obtaining a
whistleblower award from the Securities and Exchange Commission.

 

XII.                          Notwithstanding anything in this Release to the
contrary, this Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company Group or by any
Released Party of the Severance Benefits Agreement or the Release after the date
of this Release nor of the Employee’s rights to indemnification under Section 21
of the Severance Benefits Agreement.

 

XIII.                     Whenever possible, each provision of this Release
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Release is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS RELEASE, [FORMER] EMPLOYEE REPRESENTS AND AGREES THAT:

 

XIV.                      [FORMER] EMPLOYEE HAS READ IT CAREFULLY;

 

XV.                           [FORMER] EMPLOYEE UNDERSTANDS ALL OF ITS TERMS AND
KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO,
RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;

 

XVI.                      [FORMER] EMPLOYEE VOLUNTARILY CONSENTS TO EVERYTHING
IN THIS RELEASE;

 

3

--------------------------------------------------------------------------------


 

XVII.                 [FORMER] EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND [FORMER] EMPLOYEE HAS DONE SO OR, AFTER CAREFUL
READING AND CONSIDERATION, [FORMER] EMPLOYEE HAS CHOSEN NOT TO DO SO OF HIS OWN
VOLITION;

 

XVIII.            [FORMER] EMPLOYEE HAS SIGNED THIS RELEASE KNOWINGLY AND
VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE [FORMER]
EMPLOYEE WITH RESPECT TO IT; AND

 

XIX.                      [FORMER] EMPLOYEE AGREES THAT THE PROVISIONS OF THIS
RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY [FORMER]
EMPLOYEE.

 

4

--------------------------------------------------------------------------------


 

[Former] Employee executes this Release as of                        , 201_.

 

 

 

 

Name:

 

[Signature to Update Release Provision:

(To be signed following the Separation Date, if applicable)

 

Capitalized terms used below have the meaning set forth in the Release.

 

In consideration of the above and the promises set forth in this Release, I (the
now former Employee) fully and forever release, acquit and discharge the
Released Parties from any liability relating to any Claims that may have arisen
between the signature date referenced above and the signature date referenced
below and hereby agree to and make the representations, warranties, covenants
and agreements to the Company set forth in the Release as of the Separation
Date, as applicable.

 

I understand I have 21 days to consider this additional release provision, am
advised to consult with an attorney of my choice regarding this additional
release provision, and may use as much of this review period as I wish prior to
signing.  I understand I may expressly and voluntarily waive any part or all of
the review period by signing and returning this additional release provision
prior to the expiration of the review period, and that I may revoke my
acceptance of this additional release provision for 7 days after signing below,
as set forth in Paragraph V. above.

 

 

 

[Name]

 

Date:                                                                                                 
]

 

 

--------------------------------------------------------------------------------